Citation Nr: 1201849	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-42 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than May 6, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 15, 2001, to December 18, 2001, and from January 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a May 2006 rating decision, service connection for PTSD was denied. 

2.  In December 2006, the RO received the Veteran's disagreement with the May 2006 rating decision; and in January 2008, a Statement of the Case (SOC) was issued to the Veteran.  The Veteran did not perfect his appeal with respect to the May 2006 rating decision.

3.  On July 24, 2009, the record first showed medical evidence of PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 6, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and personnel records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA or private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Veteran was provided a VA examination in July 2009. 38 C.F.R. § 3.159(c)(4).  The July 2009 VA examiner diagnosed PTSD and addressed its etiology in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  

Resolution of this claim turns on the Board's application of the relevant law and regulations governing the effective dates for service connection claims to the evidence already associated with the claims file.  See 38 C.F.R. § 3.400 (2011). Consequently, there is no further duty to assist the appellant with the development of the earlier effective date claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Earlier Effective Date

The Veteran claims that he is entitled to an effective date for the award of service connection for PTSD dating back to his original claim which was received by VA in February 2006.   

The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 

If a Veteran files a claim for compensation with VA, and the claim is disallowed, he has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  If the Veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2011).  

In February 2006, the RO received the Veteran's original claim for service connection for PTSD.  In a May 2006 rating decision, the RO denied the claim.  In December 2006, the RO received the Veteran's Notice of Disagreement (NOD), and in January 2008, the RO issued a Statement of the Case (SOC).  The Veteran did not perfect his appeal with respect to the May 2006 rating decision.  Thus, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

On May 6, 2009, the RO received the Veteran's application to reopen his claim of service connection for PTSD.  Following a July 2009 VA examination diagnosing PTSD, service connection was granted in an August 2009 rating decision.

In general, the effective date of an award of compensation or pension based on an original claim, a claim reopened after final disallowance, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2011).

In this regard, at all times during the appeal period, 38 C.F.R. § 3.304 provided that a grant of service connection for PTSD required (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence establishing a link between current symptoms and an in-service stressor, and (iii) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  The provisions of 38 C.F.R. § 4.125(a) (2011) require that a diagnosis of a mental disorder conform to the DSM IV. 

In this case, the first medical evidence of a diagnosis of PTSD is at the July 2009 VA examination.  In fact, at the July 2009 VA examination, the Veteran reported that his only mental health treatment was marriage counseling that occurred in 2008 for about one month.  

The Board has considered the provisions of 38 C.F.R. § 3.156(b) and (c).  First, VA did not receive anything from the Veteran following the January 2008 SOC until his May 2009 application to reopen was received.  See 38 C.F.R. § 3.156(b).  In addition, the grant of service connection was not based on the receipt of official service department records.  The Veteran's service personnel records and DD Form 214 were already of record at the time of the RO's May 2006 rating decision denying service connection.  See 38 C.F.R. §§ 3.156(c), 3.400(q).  

To the extent that statements provided from friends and relatives indicate that the Veteran has had PTSD since military service, although the Veteran's friends and family are competent to report on what they saw, the Board cannot find these lay statements are competent, credible evidence of a diagnosis of PTSD.  Diagnosing PTSD requires special medical training that the Veteran, his friends, and members of his family have not been shown to have.  

Thus, the Board finds that the proper effective date of the award is the date of receipt of the new claim, May 6, 2009.  38 C.F.R. § 3.400(q)(1)(ii) (2011).


ORDER

Entitlement to an effective date earlier than May 6, 2009, for the grant of service connection for PTSD with alcohol abuse is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


